Opinion issued August 20, 2019




                                        In The

                                   Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00445-CR
                               NO. 01-19-00446-CR
                               NO. 01-19-00447-CR
                             ———————————
                     IN RE ALBERT HARDEMAN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Albert Hardeman has filed petitions for writ of mandamus challenging the

trial court’s cumulation order.1




1
      The underlying cases are styled Albert L. Hardeman v. The State of Texas, cause
      numbers 809996, 80997, 80998, in the 337th District Court of Harris County, Texas,
      the Honorable Herb Ritchie presiding.
      Because Hardeman has not established his entitlement to relief, we deny the

petitions. See TEX. R. APP. P. 52.8(a). Any pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2